Citation Nr: 1811064	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to August 9, 2010, for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently rated 70 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to August 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  An April 2010 rating decision by the Nashville, Tennessee RO denied an increased rating in excess of 50 percent for PTSD.  An October 2011 rating decision by the Montgomery, Alabama RO assigned a 70 percent rating for PTSD effective from August 9, 2010.  A February 2012 rating decision by the Montgomery RO denied entitlement to TDIU.  The Veteran has perfected an appeal on each issue to the Board, seeking a further increased rating for PTSD, an earlier effective date for the 70 percent rating for PTSD, and assignment of a TDIU.  Each issue has been separately identified in a pair of statements of the case (SOCs) issued in March 2014.  Jurisdiction over the Veteran's claims-file currently resides with the Montgomery RO.

The Veteran initially requested a Board hearing in connection with this appeal.  However, after a Board hearing was scheduled, the Veteran's representative submitted a signed written statement to VA in March 2017 expressly announcing that the Veteran "now withdraws his request for a videoconference hearing and requests the Board make a decision on the record."  The Board shall proceed accordingly.

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2002 RO rating decision granted service connection for PTSD and assigned an initial rating and effective date; this rating decision was not appealed, was not followed by receipt of new and material evidence within a year following the decision, and became final.

2.  On July 17, 2009, the Veteran sought mental health treatment for the first time in four years, reporting that he had thoughts of suicide three weeks earlier (June 26, 2009) and trouble at work and in relationships due to the fact that he was easily angered; he started additional medical for psychiatric symptoms which gradually increased over the next several months. 

3.  On January 11, 2010, the Veteran filed a new claim seeking an increased disability rating for PTSD.

4.  An April 2010 RO rating decision denied the Veteran's claim of entitlement to an increased disability rating for PTSD; during the pendency of the same claim/appeal, an October 2011 RO rating decision granted an increased rating of 70 percent for PTSD, effective from August 9, 2010.

5.  Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD disability met the criteria for a 70 percent rating on June 26, 2009.


CONCLUSIONS OF LAW

An effective date of June 26, 2009, but no earlier, for the award of a 70 percent rating for PTSD is warranted.  38 U.S.C. §§ 5107, 5110, 7104, 7105 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.400, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2).

A June 2002 RO rating decision granted service connection for PTSD and assigned an initial rating (of 50 percent) and effective date.  This rating decision was not appealed, was not followed by receipt of new and material evidence within a year following the decision, and became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.155(a), 20.302.

No claim concerning a PTSD rating assignment or associated effective date remained pending after the June 2002 RO rating decision addressed such matters and became final.

The Veteran's earliest subsequent claim concerning his PTSD rating was filed on January 11, 2010; the Veteran filed a new claim seeking an increased disability rating for PTSD.  An April 2010 RO rating decision denied the Veteran's claim of entitlement to an increased disability rating for PTSD.  During the pendency of the same claim/appeal, an October 2011 RO rating decision granted an increased rating of 70 percent for PTSD, effective from August 9, 2010.  The effective date issue before the Board arises from the Veteran's appeal of the August 9, 2010 effective date assignment for the 70 percent rating awarded in the October 2011 RO rating decision.  The October 2011 RO rating decision was an adjudication of the Veteran's January 11, 2010 claim.  

The RO's assignment of August 9, 2010 as the effective date of the award of a 70 percent rating was based upon the date of a VA examination report determined to show that the criteria for the 70 percent rating were met.  In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  The Board will consider whether the evidence of record suggests that any pertinent increase in the severity of the Veteran's symptoms occurred at an identifiable time prior to the date of the evidence documenting such an increase.

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

The Board finds, resolving reasonable doubt in the Veteran's favor, that the Veteran's PTSD most nearly approximated the level of severity contemplated by the criteria for a 70 percent rating on June 26, 2009, the date the Veteran reported that he had thoughts of suicidality at his July 17, 2009 mental health treatment visit.

The most significant and detailed evidence of record from between the January 2010 claim and the August 2010 effective date for the 70 percent rating is a February 2010 VA PTSD rating examination report.  At the time of the February 2010 report, the Veteran described "chronic moderate depressed mood" and "thoughts of suicide."  The Veteran reported a weight loss of 20 pounds in two months, the recent loss of his relationship with a partner, and the loss of his job.  The Veteran described that his relationship ended due to his difficulty with emotional commitment.  Psychosocial functioning was "considered moderately/severely impaired...."  The VA examination report noted that the Veteran experienced panic attacks 2-3 times per week, including with chronic suicidal ideation.  Additionally, the VA examination report noted "episodes of violence" associated with "anger/irritability" leading him to avoid being around people to avoid physical altercations.  The report notes that the Veteran "feels symptoms have worsened over time.  H[e] said he has had 8 jobs in 10 years; relationship dissolution (none lasting longer than 1.5 years), stated he has been written up and counseled at work."  The Veteran attributed these difficulties to his PTSD symptoms.  The VA examiner remarked that "PTSD symptoms are considered chronic moderate/severe and ongoing."

The PTSD rating issue on appeal arises from the January 11, 2010 claim, and thus the period for consideration actually spans as far back as to January 2009.  If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2).  On July 17, 2009, the Veteran sought mental health treatment for the first time in four years, reporting that he had thoughts of suicide "three weeks earlier," which equates to June 26, 2009.  He also reported trouble at work and in relationships due to the fact that he was easily angered, and he started additional medical for psychiatric symptoms which gradually increased over the next several months.  However, the Board finds no evidence showing the occurrence or factual ascertainability of an increase in the severity of PTSD prior to June 26, 2009.  Accordingly, there is no basis for further revision of the effective date of the 70 percent rating prior to June 26, 2009.

The June 26, 2009, date is the earliest effective date available in this case for the 70 percent rating assignment for PTSD.  The Veteran's increased rating claim leading to the award of the 70 percent rating was filed on January 11, 2010, and no prior claim for an increased rating for PTSD was pending as of that time.  To any extent that the Veteran seeks further revision of the effective date for 70 percent PTSD rating assignment to precede June 26, 2009, the claim must be denied.

In summary, an earlier effective date of June 26, 2009, is warranted for the assignment of the 70 percent rating for PTSD; no further revision of the effective date assignment is warranted.


ORDER

An effective date of June 26, 2009, but no earlier, is granted for the establishment of a 70 percent rating for PTSD.


REMAND

VA treatment reports spanning a period through September 2011 are available for review in the claims-file.  The treatment records document that in September 2011 "things are going very poorly."  The assessment at that time was that the Veteran was "doing poorly."  His ongoing VA mental health treatment was planned to continue, with the Veteran returning for further consultation in three months or sooner as needed.  A December 2011 VA examination report also references that the Veteran "continues in MH outpatient treatment at BVAMC."  However, the Veteran's pertinent VA treatment records since September 2011 have not been added to the claims-file, leaving an ongoing gap of over 6 years of outstanding pertinent documentation.

Remand is necessary in this case so that the 6 years of pertinent VA treatment records may be properly associated with the claims-file and made available for review in the adjudication of this appeal (or for the unavailability of any such evidence to be clearly established).  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, as the Veteran's most recent VA psychiatric examination for rating purposes was conducted in December 2011 (more than 6 years ago), the Board finds that informed appellate review of this matter concerning the severity of the Veteran's PTSD since December 2011 would significantly benefit from a new VA examination detailing the current severity of the disability.

The appeal seeking TDIU is inextricably intertwined with the PTSD rating issue being remanded at this time, as development of the evidence and the outcome of the pending PTSD claim may impact the outcome of the TDIU claim.  Thus, the Board must defer final adjudication of the TDIU issue until the pending actions and directed development have been accomplished and the evidentiary record is determined to be complete.  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his PTSD.  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.  In particular, pertinent VA treatment records from September 2011 to the present should be obtained and made available for review in the claims-file.

2.  After the record is determined to be complete, the AOJ should arrange for a VA psychiatric evaluation of the Veteran to determine the severity of his PTSD from December 2011 to the present.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following:

Please identify all symptoms and functional impairment associated with the Veteran's PTSD, noting their frequency and severity from December 2011 to the present.  As part of this answer, the examiner is asked to offer an opinion as whether the Veteran's PTSD has manifested in total occupational and social impairment, and identifying the earliest date upon which it is reasonably shown that such a level of PTSD severity is shown to have been present.  The VA examiner is also asked to identify all times / periods during the period on appeal in which the Veteran's PTSD impairment is shown to have increased in severity.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.  If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


